Citation Nr: 1449602	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-20 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran; The Veteran's wife



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970, including service in Vietnam for which he received decorations including Combat Infantryman Badge.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2010 and March 2011 by the RO.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2013.  A transcript of this hearing has been associated with the Veteran's claims folder. 

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  The Board has considered these electronic records in its adjudication of the claim in the Veteran's case.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  PTSD has most nearly approximated occupational and social impairment with deficiencies in most areas such as work, family, thinking and mood due to such symptoms as suicidal ideations, depression, panic attacks, sleep disturbances, nightmares, poor concentration, irritability, intrusive thoughts/memories of his combat experiences, and extreme avoidant behaviors.

2.  The Veteran's tinnitus is attributable to service.

3.  The Veteran's hearing loss disability is attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  Tinnitus was incurred during wartime service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  Bilateral hearing loss disability was incurred during wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In light of the favorable decision to grant service connection for tinnitus and bilateral hearing loss disability, a detailed discussion as to how VA satisfied its duty to notify and to assist with regard to this issue is not required. 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the remaining issue decided herein.  In December 2009, the Veteran was given notice of the information and evidence necessary to substantiate a claim for disability compensation.  He was further advised of the information he was responsible for providing and of the evidence VA would attempt to obtain.  The notice also provided information as to how VA assigns disability ratings and effective dates.  The Board notes that the claim for an increase is a "downstream" issue in that it arose following the initial grant of service connection.  The claim was most recently readjudicated in the July 2012 Statement of the Case. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, and private treatment records.  The Veteran was also provided VA examinations.  These examinations contain findings necessary for rating purposes and are considered adequate, as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

Moreover, in April 2013, the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ confirmed the issues on appeal.  During the hearing, the Veteran set forth his arguments and contentions.  There was also discussion regarding additional evidence.  This action supplements VA's compliance with the VCAA and comply with 38 C.F.R. § 3.103.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2014).

Analysis

Increased rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

Here, the disability has not significantly changed and a uniform evaluation is warranted.   

The Veteran's PTSD has been rated as 30 percent disabling pursuant to the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under the General Rating Formula, a mental condition that has been formally diagnosed but the symptoms of which are not severe enough either to interfere with occupational and social function or to require continuous medication warrants a 0 percent evaluation. 

A 10 percent rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

The next higher rating of 50 percent also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The General Rating Formula outlines six disability levels from zero to 100 percent, each defined using a similar format.  For instance, all five of the non-zero disability ratings in the General Rating Formula require some degree of occupational and social impairment.  All non-zero disability levels are also associated with objectively-observable symptomatology, and the veteran's impairment must be due to those symptoms.  Most importantly, as the ratings increase from 10 to 100 percent, the associated symptoms become noticeably more severe.  Most of the General Rating Formula is dedicated to associating certain symptoms with certain disability ratings, and to this end, the regulation's plain language highlights its symptom-driven nature.  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  

The Global Assessment of Function (GAF) score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In this case, the Board concludes that the symptoms of the Veteran's PTSD have most nearly approximated occupational and social impairment with deficiencies in most areas.

VA Medical Center treatment records in 2009 show that the Veteran receives therapy for symptoms of PTSD.  It was noted that treatment exacerbated some of the Veteran's symptoms.  

The Veteran was afforded a VA examination in January 2010.  The Veteran indicated that he lived with his wife of 38 years and their 33 year old daughter.  He also has a son that lives in Atlanta.  He asserted that he and his wife had been separated several times, most recently about four years ago.  He reported having an "okay" relationship with his wife and children.  He stated he was close to a brother and cousin who were both Vietnam Veterans and live in his area.  He asserted he felt disconnected and emotionally distant from others, including family members.  

During the examination, the Veteran complained of sleep impairment with waking during the night and being unable to get back to sleep.  He reported infrequent panic attacks with the most recent being a couple weeks ago.  He indicated he had the same employer for about ten years.  He asserted he was able to work at a PC alone and have limited interaction with coworkers.  

The examiner indicated the Veteran was neatly groomed and appropriately dressed and his speech was spontaneous, clear, and coherent.  He noted that the Veteran's affect was normal, though his mood was dysphoric.  The examiner asserted that the Veteran's recent memory was mildly impaired, but remote and immediate memory was normal.  He noted there was no evidence of delusions, hallucinations, obsessive or ritualistic behavior, homicidal thoughts, or suicidal thoughts.  He assigned a GAF score of 55. 

In the notice of disagreement dated in August 2010, the Veteran reported he had panic attacks three to four times a week.  He indicated that his sleep medication was not working and he only gets about three or four hours of uninterrupted sleep a night.  He asserted that he lost his job as a computer operator.  He also stated his daughter had moved away.  He reported that the loss of his job and his daughter moving away has led to feelings of hopelessness and suicidal thoughts.  

In a letter dated in September 2010, the Veteran's social worker states the Veteran was being treated for chronic PTSD with social and occupational impairment.  She indicated the Veteran attended therapy for his PTSD.  She asserted that despite intensive psychotherapy and pharmacological interventions, the Veteran had experienced minimal treatment gains.  She stated his psychiatric condition had deteriorated in the last six months due in part to reduced work hours and ongoing stressors.  She reported that the Veteran continued to endorse a full range of depressive and PTSD related symptomology including sleep disturbances, nightmares, poor concentration, irritability, intrusive thoughts/memories of his combat experiences, and extreme avoidant behaviors.  She asserted that since the exacerbation of symptoms, the Veteran had isolated himself more from society.  She opined that the symptoms and degree of functional impairment significantly impede on the Veteran's quality of life. 

During the April 2013 hearing, the Veteran testified that his symptoms of PTSD had increased in severity over the last two to three years.  He indicated that he attended group and individual therapy at the VA Medical Center.

VA Medical Center treatment records from 2012 to 2013 show an increase in the Veteran's symptoms of PTSD and psychiatric medications.  Specifically, in December 2012 the Veteran admitted to chronic suicidal ideation with a potential plan to shoot himself.  He described this feeling as longstanding and unchanged.  He indicated that in the past he denied suicidal ideation at some of his appointments because he felt it was something he did not want to admit.  Also in March 2013, the examiner noted that the Veteran reported ongoing depression which seemed to be fairly severe.  The Veteran again admitted to chronic suicidal ideation with a potential plan to shoot himself.

In light of the evidence summarized above, the Board finds that a 70 percent evaluation for PTSD is warranted.  In this regard, the evidence shows that the Veteran has occupational and social impairment with deficiencies in the areas of work, family relations, thinking and mood.  His PTSD is shown to be manifested by chronic suicidal ideations, depression, intrusive thoughts, avoidant behavior, impaired concentration, withdrawal, hypervigilance, irritability, and chronic sleep impairment.  He has very few social relationships and no desire to be involved in social activities.  These findings justify a 70 percent evaluation.

That being said, the Board notes that the Veteran's symptoms do not approach the severity contemplated for a 100 percent rating.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is clearly not demonstrated in this case.  The record shows that there has never been any indication of symptoms such as gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relative, own occupation or own name.

Upon consideration of all of the relevant evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas supporting no more than a 70 percent disability rating as the Veteran's PTSD has not been manifested by total occupational and social impairment. 

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected PTSD presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1). 

The criteria pertaining to PTSD in the Rating Schedule focus on psychiatric symptoms which interfere with occupational and social functioning.  As discussed above, such symptomatology describes the Veteran's current disability picture.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id.

Service connection

The Veteran contends that he has hearing loss and tinnitus related to military noise exposure.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Evidence of record shows that the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Tinnitus is also shown. 

In addition, the Veteran indicated in both his written statements and Board hearing testimony that he was exposed to loud noises in service while participating in multiple combat operations in Vietnam.  Specifically, he reported noise exposure from helicopters, weapon firing, and gunshots.  Moreover, the Veteran's DD-214 shows that he is in receipt of the Combat Infantryman Badge, and his Service Record shows service in Vietnam from July 1968 to July 1969.  The Board accordingly finds that the provisions of 38 U.S.C.A. § 1154(b) are for application in this case, and the Veteran's statements regarding his in-service noise exposure and hearing loss at that time are credible, competent, and consistent with the circumstances of his combat service.  As such, the Board finds that the Veteran had in-service noise exposure and hearing loss.  The record also indicates that the Veteran reported no occupational or recreational noise exposure after his discharge from the military.  The Board also finds this testimony credible.  Therefore, the only remaining consideration before the Board is whether the Veteran's current bilateral hearing loss disability and tinnitus is related to his in-service noise exposure.

In considering whether current disability is related to military service, the Board acknowledges that service records are negative for complaints or treatment related to hearing loss or tinnitus.  The Veteran, however, is competent to report that he experienced reduced hearing and ringing in the ears during service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (appellant competent to testify regarding symptoms capable of lay observation).

Regarding etiology, the claims folder contains both positive and negative evidence.  The December 2010 VA examiner opined that hearing loss and tinnitus were less likely a result of in-service noise exposure because hearing was normal at discharge. 

A May 2013 statement from the Auburn University Speech and Hearing Clinic (AUSHC) indicates that it was as likely as not that the Veteran's bilateral hearing loss and tinnitus started happening during military service noise exposure.  The AUSHC audiology evaluation indicates that typically noise induced hearing loss is initially characterized by poorer hearing thresholds of the high frequencies, but with prolonged and/or repeated noise exposure, the hearing loss progresses, involving other frequencies.  

Considering the Veteran's credible testimony regarding in-service onset with continuing symptoms, and resolving reasonable doubt in his favor, service connection for bilateral hearing loss and tinnitus are warranted.  38 C.F.R. § 3.102.


ORDER

Entitlement to a 70 percent rating for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Each time a Veteran files a claim for an increased rating and submits evidence of unemployability due to this disability, he has implicitly made a claim for a TDIU.  The TDIU is not a separate claim that must be raised with specificity; it is a component of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009) (TDIU "is part and parcel of the determination of the initial rating for [a] disability").  In this case, the Veteran's claim for an increased rating for PTSD included a claim for a TDIU, as the evidence indicates that he may be unemployable due to his PTSD.  The RO has not, however, adjudicated this claim for a TDIU.  

Accordingly, the claim for a TDIU is REMANDED for the following action:

Take appropriate action to develop and adjudicate the Veteran's claim for a TDIU, to include, requesting any required forms to be completed and if deemed necessary, a VA examination to address the question of whether the Veteran's PTSD render, or rendered, him unemployable.  

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


